Insistence appears on rehearing upon the proposition that the trial court erred in sustaining the State's objection to the statement by appellant's counsel to witness Dawson: "Only one confession filed in this court?" We have again examined the bill of exceptions presenting this complaint. We are utterly unable to perceive the point attempted to be made. No statement appears as to what answer was expected, nor does the question seem to relate itself in any way to the testimony immediately surrounding it.
Being unable to agree that any error appears, the motion for rehearing will be overruled.
Overruled.